Exhibit News Release Date: July 22, 2008 Nalco Names Flitman Executive Vice President Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Media Contact: Charlie Pajor 630 305 1556 cpajor@nalco.com Investor Contact: Mike Bushman 630 305 1025 mbushman@nalco.com (Naperville, Ill.) Nalco Company (NYSE:NLC), the leading global provider of integrated water treatment and process improvement services, chemicals and equipment programs for industrial and institutional applications, announced today that, effective Aug. 19, David E. Flitman will join the Company as Executive Vice President of Nalco and President of Nalco’s Industrial and Institutional Services Division. Mr.
